[exhibit105001.jpg]
AMENDED AND RESTATED STATE STREET CORPORATION SSGA LONG TERM INCENTIVE PLAN
Effective as of December 1, 2013



--------------------------------------------------------------------------------



 
[exhibit105002.jpg]




--------------------------------------------------------------------------------



 
[exhibit105003.jpg]
TABLE OF CONTENTS ARTICLE I Name, Purpose and Definitions
..................................................................................
2 1.1 ....... Name and effective date.
.................................................................................................
2 1.2 ....... Status of Plan.
.................................................................................................................
2 1.3 .......
Definitions.......................................................................................................................
2 ARTICLE II Participation And Vesting
.........................................................................................
4 2.1 ....... Eligibility to Participate.
.................................................................................................
4 2.2 ....... Vesting
Date....................................................................................................................
4 2.3 ....... Termination of Participation.
..........................................................................................
4 ARTICLE III Awards and Distribution
..........................................................................................
4 3.1 ....... Awards.
...........................................................................................................................
4 3.2 ....... Accounts; Notional Tracking Options.
........................................................................... 4
3.3 ....... Form of
Payment.............................................................................................................
5 3.4 ....... Timing of Payment.
........................................................................................................
5 3.5 ....... Treatment of Awards following Separation of Service.
................................................. 5 3.6 ....... Forfeiture of
Awards.
......................................................................................................
5 3.7 ....... Special Vesting Rules.
....................................................................................................
6 3.8 ....... Rehire.
.............................................................................................................................
7 3.9 ....... Non-Competition.
...........................................................................................................
7 3.10 .... Certain Tax Matters.
.......................................................................................................
8 3.11 .... Distribution of Taxable Amounts.
..................................................................................
8 ARTICLE IV Administration of Plan
.............................................................................................
8 4.1 ....... Plan Administrator.
.........................................................................................................
8 4.2 ....... Outside
Services..............................................................................................................
9 4.3 ....... Indemnification.
..............................................................................................................
9 4.4 ....... Delegation.
......................................................................................................................
9 ARTICLE V Amendment, Modification and Termination
............................................................ 9 5.1 .......
Amendment; Termination.
..............................................................................................
9 ARTICLE VI Miscellaneous Provisions
......................................................................................
10 6.1 ....... Source of
Payments.......................................................................................................
10 6.2 ....... No Warranties.
..............................................................................................................
10 6.3 ....... Inalienability of
Benefits...............................................................................................
10 6.4 ....... Application of Local Law.
............................................................................................
10 6.5 ....... Expenses.
......................................................................................................................
10 6.6 ....... No Right of Employment.
.............................................................................................
11 6.7 ....... Headings.
......................................................................................................................
11 6.8 ....... Construction.
.................................................................................................................
11



--------------------------------------------------------------------------------



 
[exhibit105004.jpg]
Information Classification: Limited Access 24845799_4 ARTICLE I Name, Purpose
and Definitions 1.1 Name and effective date. The Plan sets forth the terms of
the State Street Corporation SSgA Long Term Incentive Plan effective December 1,
2013. All benefits under the Plan shall be subject to the terms and conditions
of this Plan document. 1.2 Status of Plan. The Plan has been established for the
purpose of advancing the interests of the Company by providing for the grant to
Participants of Awards. The Plan is intended to be a bonus plan which is not
subject to ERISA. The provisions of the Plan are intended to comply with the
requirements applicable to a “nonqualified deferred compensation plan” under
Code section 409A and the regulations thereunder and shall be interpreted and
administered consistent with that intent. 1.3 Definitions. When used herein, the
following words shall have the meanings indicated below. (a) “Award” means the
cash bonus awarded to an Eligible Employee under this Plan by the Plan
Administrator in its sole discretion, to be paid in accordance with the terms of
this Plan. (b) “Award Agreement” means the document setting forth specific terms
applicable to the Award, which may include vesting requirements, performance
criteria, notional tracking funds as described in Section 3.2 and any special
provisions, each as determined by the Plan Administrator in its sole discretion.
(c) “Beneficiary” means the person or persons designated by the Participant in
writing, subject to such rules as the Plan Administrator may prescribe, to
receive benefits under the Plan in the event of the Participant’s death. In the
absence of an effective designation at the time of the Participant’s death the
Participant’s Beneficiary shall be his or her surviving spouse or domestic
partner as defined by the policies under which the Employer then operates, as
determined by the Plan Administrator in its discretion, or, if the Participant
has no surviving spouse or domestic partner, then the Participant’s estate. (d)
“Code” means the Internal Revenue Code of 1986, as amended, and its implementing
regulations from time to time. (e) “Company” means State Street Corporation, its
subsidiaries and affiliates as determined by the Plan Administrator in its sole
discretion. (f) “Committee” means the Executive Compensation Committee of the
Board of Directors of State Street Corporation. (g) “Disabled” means, for any
Participant, that the Participant, as determined in the sole discretion of the
Plan Administrator: (i) is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, or



--------------------------------------------------------------------------------



 
[exhibit105005.jpg]
Information Classification: Limited Access -3- (ii) is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 6 months under an accident and health plan covering employees of the
Employer. (h) “Eligible Employee” means any employee who performs services for
SSgA through an Employer and is designated as eligible to participate in the
Plan by the Plan Administrator. (i) “Employer” means any or all, as the context
requires in order to refer to the employing entity of a Participant, of State
Street Corporation and any other entity (or branch) that would be treated as a
member of the same controlled group of corporations, or as trades or business
under common control, with State Street Corporation, under Code sections 414(b)
and (c). (j) “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended, and its implementing regulations from time to time. (k) “Other
Restrictive Covenant” means any confidentiality, non-solicitation, non-
competition, non-disparagement or notice provision that the Participant agrees
to or has agreed to with the Employer, including but not limited to the
restrictions contained in any employment agreement or offer letter, equity award
agreement, change in control employment agreement or required as a condition to
entitlement to payment under any executive supplemental retirement plan. (l)
“Participant” means an Eligible Employee who has an unpaid Award under the Plan.
(m) “Plan” means this State Street Corporation SSgA Long Term Incentive Plan, as
from time to time amended and in effect. (n) “Plan Administrator” means either
or both of (i) the Executive Vice President, Head of Global Human Resources as
from time to time in office and (ii) the Executive Vice President, Chief
Executive Officer of SSgA as from time to time in office. (o) “Release of
Claims” means the contractual documentation releasing the Company and the
Employer, to the maximum extent permitted by applicable law, from all
contractual and statutory claims a Participant has, or may have, in connection
with his or her employment, engagement or termination thereof. (p) “Retirement
Eligible” means that an Eligible Employee is age 55 or older and has completed
five (5) or more years of service with the Company. For this purpose, years of
service shall be determined using Company records in a consistent manner by the
Plan Administrator in its sole and exclusive discretion. (q) “Separation from
Service” means a separation from service, within the meaning of Treas. Regs.
§1.409A-1(h), with all Employers that would be treated as a single employer with
State Street Corporation under the first sentence of Treas. Regs.
§1.409A-1(h)(3).



--------------------------------------------------------------------------------



 
[exhibit105006.jpg]
Information Classification: Limited Access 24845799_4 (r) “SSgA” means State
Street Global Advisors, a division of State Street Bank and Trust Company, a
wholly owned subsidiary of State Street Corporation. (s) “SSgA ETF(s)” means the
publicly traded SSgA exchange traded funds. (t) “Vest,” “vesting,” and terms of
similar import refer to the Participant’s right to payment under an Award
becoming non-forfeitable. (u) “Written,” “in writing” and similar terms. To the
extent permitted by the Plan Administrator, the terms “written,” “in writing,”
and terms of similar import shall include communications by electronic media.
ARTICLE II Participation And Vesting 2.1 Eligibility to Participate. An Eligible
Employee shall become a Participant when issued an Award payable under the terms
of this Plan. 2.2 Vesting Date. Every Award issued to an Eligible Employee that
is payable under this Plan shall vest as specified in the Award Agreement at the
time of the issuance of the Award. 2.3 Termination of Participation.
Participation in the Plan shall end when all Awards issued to a Participant are
either distributed or forfeited consistent with the terms of this Plan. ARTICLE
III Awards and Distribution 3.1 Awards. Awards shall be issued to Eligible
Employees (other than executive officers of the Company) as determined by the
Plan Administrator in its sole discretion. Awards may be issued to Eligible
Employees who are executive officers of the Company by the Committee in its sole
discretion. 3.2 Accounts; Notional Tracking Options.The Plan Administrator shall
establish for each Participant a bookkeeping account together with such
sub-accounts as the Plan Administrator may determine are needed or appropriate
to reflect adjustments for notional (hypothetical) investment experience as
described in this Section 3.2. The Plan Administrator shall designate for
purposes of the Plan one or more existing SSgA ETFs (each, a “tracking fund”)
and shall allocate the amount of each Award made under the Plan in whole or in
part among such tracking funds. The Plan Administrator may also provide a
Participant with the discretion to elect to allocate the amount of any Award
made under the Plan in whole or in part among such tracking funds. In the
absence of an affirmative allocation by a Participant, the Plan Administrator
may designate a default tracking fund and allocate the amount of any Award made
under the Plan in whole or in part to such tracking fund. Amounts allocated
under the Plan to a tracking fund shall be treated as though notionally invested
in that tracking fund. The Plan Administrator shall periodically adjust
Participant accounts to reflect increases or decreases attributable to these
notional investments. The Plan Administrator shall adjust accounts to reflect
the notional reinvestment of an amount equivalent to any cash dividends or other
cash distributions from a tracking fund. The Plan Administrator may at any time
and from time to time eliminate or add tracking funds or substitute a new fund
for an existing tracking fund, including with respect to balances already
notionally invested under the



--------------------------------------------------------------------------------



 
[exhibit105007.jpg]
Information Classification: Limited Access -5- Plan. The Plan Administrator may,
but need not, direct the purchase of securities or other investments with
characteristics similar to the tracking funds, but any such securities or other
investments shall remain part of the Company’s general assets unless held in a
trust described in Section 6.1 in a manner not inconsistent with the
requirements of Section 409A(b) of the Code. By his or her acceptance of an
Award under the Plan, a Participant agrees, on his or her behalf and on behalf
of his or her Beneficiaries, that none of the Company, any Employer, the
Committee, the Plan Administrator, or any of their delegates, agents or
representatives, shall be liable for any losses or damages of any kind relating
to the allocation of an Award to any tracking fund or funds under the Plan. 3.3
Form of Payment. All payments under this Plan will be made in cash out of the
Company’s general corporate assets. 3.4 Timing of Payment. The amount of any
payment due under an Award shall be determined on the vesting date of such
payment and, subject to satisfaction of all conditions of this Plan and the
Award Agreement, shall be made to the Participant as soon as administratively
feasible following the vesting date, and in any event no later than 30 days
following the vesting date. 3.5 Treatment of Awards following Separation from
Service. Following Separation from Service: (a) A Participant shall continue to
vest in an outstanding Award if such Participant: (i) is Retirement Eligible at
the time of the Separation from Service; or (ii) is involuntarily terminated for
reasons other than gross misconduct as determined by the Plan Administrator in
its sole discretion and the Participant executes a Release of Claims in a form
satisfactory to the Plan Administrator. (b) If such Separation from Service
results from the Participant’s death or becoming Disabled, the Participant shall
vest in accordance with Section 3.7. (c) Except as provided otherwise in Section
3.7, vesting post-separation, where applicable, shall continue in accordance
with the vesting schedule specified in the Award Agreement at the time of the
issuance of the Award. 3.6 Forfeiture of Awards. A Participant shall forfeit any
amount remaining to be paid in respect of an Award if such Participant: (a) Has
a Separation from Service which meets the terms of 3.5 but fails to abide by the
terms of Section 3.9 or any Other Restrictive Covenant; (b) Has a Separation
from Service on a voluntary basis and is not Retirement Eligible; or (c) Has a
Separation from Service by the Employer and such Separation from Service is
classified as being for gross misconduct as determined by the Employer in its
sole discretion (even if the Participant is Retirement Eligible at the time of
such Separation from Service for gross misconduct). (d) Malus-Based Forfeiture.



--------------------------------------------------------------------------------



 
[exhibit105008.jpg]
Information Classification: Limited Access 24845799_4 (i) Any amount remaining
to be paid in respect of any Award issued to a Participant who has been
identified as a “Material Risk Taker” or “FSA Code Staff” in the sole discretion
of the Committee or its delegate, may be reduced or cancelled, in the sole
discretion of the Committee or its delegate, in the event that it is determined
by the Committee or its delegate that the Participant’s actions exposed the
Business to inappropriate risk or risks (including where the Participant failed
to timely identify, analyze, assess or raise concerns about such risk or risks,
where it was reasonable to expect the Participant to do so), and such exposure
has resulted or could reasonably be expected to result in a material loss or
losses that are or would be substantial in relation to the revenues, capital and
overall risk tolerance of the Business. The Business for this purpose shall mean
State Street Corporation, on a consolidated basis, or SSgA, or, to the extent
the Participant devotes substantially all of his or her business time to a
particular business division of SSgA (e.g., Fixed Income, Active Equities),
Business shall refer to such business division. (ii) This Section 3.6(d) is
intended to comply with and meet the requirements of applicable banking
regulations and regulatory guidance on incentive compensation, including but not
limited to that of the Board of Governors of the United States Federal Reserve
System and the United Kingdom Financial Services Authority, and will be
interpreted and administered accordingly. In the event that under any of the
foregoing banking regulation or regulatory guidance the Committee or its
delegate is required to reduce or cancel any amount remaining to be paid with
respect to any Award, it shall, in its sole discretion, be authorized to do so.
For the purposes hereof, in exercising its discretion, the Committee or its
delegate shall take into account all factors that it deems appropriate or
relevant. Furthermore, the Committee or its delegate may, in its sole
discretion, take any and all actions it deems necessary or appropriate, as
permitted by applicable law, to implement the intent of this provision. 3.7
Special Vesting Rules. (a) Payments on account of Disability. If the Participant
is determined to be Disabled, the Award shall become vested in full and the
balance of a Participant’s Award, if any, shall be distributed in a single lump
sum cash payment to the Participant or the Participant’s Beneficiary or
Beneficiaries as soon as practical following the date on which the Participant
becomes Disabled, and in any event no later than 30 days following such date.
(b) Payment upon death. Following a Participant’s death, the Award shall become
vested in full and the balance of a Participant’s Award, if any, shall be
distributed in a single lump sum cash payment to the Participant’s Beneficiary
or Beneficiaries as soon as practical following the date of the Participant’s
death, and in any event no later than 30 days following such date. (c) Payment
upon a change in control of State Street Corporation. Upon the occurrence of a
“change in control event” of State Street Corporation, as defined under Section
409A of the Code and Treasury Regulations 1.409A-3(i)(5), the



--------------------------------------------------------------------------------



 
[exhibit105009.jpg]
Information Classification: Limited Access -7- Award shall become vested in
full, and the balance of the Award, if any, shall be distributed in a single
lump sum payment to the Participant as soon as practical following the date of
such change in control event, and in any event no later than 30 days following
such date. 3.8 Rehire. No Award that was forfeited shall be reinstated in the
event a Participant who has a Separation from Service is subsequently rehired.
3.9 Non-Competition. (a) In consideration of the opportunity to participate in
the Plan and the issuance of an Award under the Plan, each Participant who holds
a position title of Managing Director or higher, by his or her acceptance of an
Award, expressly agrees that during his or her employment and for and during a
period of six (6) months following the termination of such employment with the
Employer for any reason (other than involuntarily by the Employer as a result of
a position elimination or reduction in force), Participant shall not engage,
either directly or indirectly, in any manner or capacity as an advisor,
principal, agent, partner, officer, director or employee of, or as consultant
to, Fidelity Management and Research, the Vanguard Group, Inc., Wellington
Management Co. LLP, Bank of NY Mellon CP, Goldman Sachs Asset Management LP,
BlackRock Inc., Legal & General Group PLC, Northern Trust, Invesco, UBS Global
Asset Management, JP Morgan Asset Management, Deutsche Bank Asset Management or
Nomura Asset Management Co., Ltd. (each an “Institution”). The foregoing
restriction shall not supercede or replace, but shall supplement and be in
addition to, any Other Restrictive Covenant. For purposes of this paragraph,
each Institution shall also include any subsidiary and affiliate of the
Institution, including any successor entity to an Institution, by way of merger,
acquisition (either of stock or substantially all of the assets),
reorganization, change of name or other similar event occurring subsequent to
the effective date of the Plan. (b) Participant agrees that the nature of the
Company’s business is such that it could be conducted anywhere in the world,
that it is not limited to a geographic scope or region, that activities can be
directed from anywhere in the world into territories where the Company does
business, and therefore a worldwide scope for the covenant not to compete is
necessary. If any restriction set forth in this Section 3.9 is found by any
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable. Participant acknowledges that the restrictions contained in this
Section 3.9 are necessary for the protection of the business and goodwill of the
Company and are considered by Participant to be reasonable for such purpose.
Participant agrees that any breach or threatened breach of the provisions in
this Section 3.9 will cause the Company substantial and irrevocable damage that
is difficult to measure. Therefore, in the event of any such breach or
threatened breach, Participant agrees that the Company, in addition to such
other remedies that may be available, shall have the right to seek specific
performance and



--------------------------------------------------------------------------------



 
[exhibit105010.jpg]
Information Classification: Limited Access 24845799_4 injunctive relief without
posting a bond. Participant hereby waives the adequacy of a remedy at law as a
defense to such relief. If Participant violates any of the provisions of this
Section 3.9, he or she shall continue to be bound by the restrictions set forth
herein until a period equal to the period of restriction has expired without any
violation. (c) Participant agrees that the non-competition provision set forth
in this Section 3.9 shall be applicable (i) irrespective of whether any payments
have been made under an Award prior to Participant’s termination of employment
and (ii) notwithstanding any change in the terms and conditions of Participant’s
employment. 3.10 Certain Tax Matters. All payments under the Plan shall be
subject to reduction for applicable tax and other legally or contractually
required withholdings. The distribution of any vested portion of an Award
subject to Section 409A of the Code will not be accelerated or deferred unless
specifically permitted or required under Section 409A of the Code. Solely to the
extent that a distribution in connection with an Award subject to Section 409A
of the Code would be paid pursuant to the terms of this Plan or any Award on
account of the Participant’s “Separation from Service” as defined under Section
409A of the Code and the Participant is a “specified employee” as defined under
Section 409A, any distribution that otherwise would be paid during the six-month
period following such separation from service shall be delayed until the date
that is six months and one day after such “Separation from Service.” Any
remaining distributions that otherwise would be paid after such six-month period
shall be paid at the time set forth in this Plan or any Award. It is intended
that each installment of the payments provided under the Plan is a separate
“payment” for purposes of Section 409A. In any event, State Street Corporation
makes no representations or warranty and will have no liability to any
Participant or any other person if any provisions of or payments under this Plan
are determined to constitute deferred compensation subject to Section 409A but
not to satisfy the conditions of that section. 3.11 Distribution of Taxable
Amounts. Notwithstanding the foregoing, if any portion of a Participant’s Award
is determined by the Plan Administrator to be includible, by reason of Section
409A of the Code, in a Participant’s or Beneficiary’s income, such portion shall
be paid by the Employer (or by the Employers, on an allocated basis determined
by the Plan Administrator) to such Participant or Beneficiary. ARTICLE IV
Administration of Plan 4.1 Plan Administrator. The Plan Administrator shall have
complete discretionary authority to interpret the Plan and to decide all matters
under the Plan, including decisions regarding any claim for benefits under the
Plan. Such interpretation and decision shall be final, conclusive and binding on
all Participants and any person claiming under or through any Participant, in
the absence of clear and convincing evidence that the Plan Administrator acted
arbitrarily and capriciously. However, no individual acting, directly or by
delegation, as the Plan Administrator may determine his or her own rights or
entitlements under the Plan. The Plan Administrator shall establish such rules
and



--------------------------------------------------------------------------------



 
[exhibit105011.jpg]
Information Classification: Limited Access -9- procedures, maintain such records
and prepare such reports as it considers necessary or appropriate to carry out
the purposes of the Plan. 4.2 Outside Services. The Plan Administrator may
engage counsel and such clerical, financial, investment, accounting, and other
specialized services as the Plan Administrator may deem necessary or appropriate
in the administration of the Plan. The Plan Administrator shall be entitled to
rely upon any opinions, reports, or other advice furnished by counsel or other
specialists engaged for that purpose and, in so relying, shall be fully
protected in any action, determination, or omission made in good faith. 4.3
Indemnification. To the extent permitted by law and not prohibited by its
charter and by- laws, State Street Corporation will indemnify and hold harmless
every person serving (directly or by delegation) as Plan Administrator and the
estate of such an individual if he or she is deceased from and against all
claims, loss, damages, liability and reasonable costs and expenses incurred in
carrying out his or her responsibilities as Plan Administrator, unless due to
the gross negligence, bad faith or willful misconduct of such individual;
provided, that counsel fees and amounts paid in settlement must be approved by
State Street Corporation; and further provided, that this Section 4.3 will not
apply to any claims, loss, damages, liability or costs and expenses which are
covered by a liability insurance policy maintained by State Street Corporation
or by the individual. The provisions of the preceding sentence shall not apply
to any corporate trustee, insurance company, investment manager or outside
service provider (or to any employee of any of the foregoing) unless the Company
otherwise specifies in writing. 4.4 Delegation. The Plan Administrator may
delegate to such employees or other persons as it determines such duties or
responsibilities as it deems appropriate. Without limiting the foregoing, the
Plan Administrator may delegate to a committee of individuals the selection,
elimination or addition of tracking funds under Section 3.2. ARTICLE V
Amendment, Modification and Termination 5.1 Amendment; Termination. By action of
the Committee, the Company reserves the absolute right at any time and from time
to time to amend the Plan or any outstanding Award for any purpose which may at
the time be permitted by law, and may at any time terminate the Plan; provided,
that any distributions upon a termination and liquidation of the Plan shall be
done in accordance with the requirements of Treas. Regs. §1.409A- 3(j)(4)(ix);
provided, further, that except as otherwise expressly provided in the Plan, the
Committee may not, without the Participant’s consent, alter the terms of an
outstanding Award so as to affect materially and adversely the Participant’s
rights under the Award, unless the Committee expressly reserved the right to do
so at the time of the Award. In addition, subject to the other provisions of
this Section 5.1, the Plan Administrator shall have the authority at any time
and from time to time to make amendments to the Plan or outstanding Awards (in
general or with respect to one or more individual Participants or Beneficiaries)
that do not materially increase the financial obligations of the Company.



--------------------------------------------------------------------------------



 
[exhibit105012.jpg]
Information Classification: Limited Access 24845799_4 ARTICLE VI Miscellaneous
Provisions 6.1 Source of Payments. All payments hereunder to Participants and
their Beneficiaries shall be paid from the general assets of the Company,
including for this purpose, if the Company in its sole discretion so determines,
assets of one or more trusts established to assist in the payment of benefits
hereunder. Any trust established pursuant to the preceding sentence shall
provide that trust assets remain subject to the Company’s general creditors in
the event of insolvency or bankruptcy and shall otherwise contain such terms as
are necessary to ensure that they do not constitute a “funding” of the Plan for
purposes of the Code. 6.2 No Warranties. Neither the Plan Administrator nor any
Employer warrants or represents in any way that the value of a Participant’s
Award will increase or not decrease. 6.3 Inalienability of Benefits. Except as
required by law, no benefit under, or interest in, the Plan shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge, and any attempt to do so shall be void. 6.4 Application
of Local Law. (a) Participation in the Plan and the issuance and payment of any
Award under the Plan shall be subject to any special terms and conditions for
the Participant’s country of residence (and country of employment, if
different), as may be set forth in an addendum to an Award Agreement or
otherwise in writing. The Plan Administrator reserves the right to impose other
requirements on participation in the Plan, to the extent the Plan Administrator,
in its sole discretion, determines that such other requirements are necessary or
advisable in order to comply with local law. (b) To the extent a court or
tribunal of competent jurisdiction determines that any provision of the Plan is
invalid or unenforceable, in whole or in part, including without limitation
Section 3.9, the Plan Administrator, in its sole discretion, shall have the
power and authority to revise or strike such provision to the extent necessary
to make it and the other provisions of the Plan valid and enforceable to the
full extent permitted under local law. (c) The grant of an Award and the terms
and conditions governing each Award are intended to comply with the age
discrimination provisions of the EU Equal Treatment Framework Directive, as
implemented into local law (the “Age Discrimination Rules”). To the extent a
court or tribunal of competent jurisdiction determines that any provision of an
Award is invalid or unenforceable, in whole or in part, under the Age
Discrimination Rules, the Company, in its sole discretion, shall have the power
and authority to revise or strike such provision to the minimum extent necessary
to make it valid and enforceable to the full extent permitted under local law.
6.5 Expenses. The Employer shall pay all costs and expenses incurred in
operating and administering the Plan.



--------------------------------------------------------------------------------



 
[exhibit105013.jpg]
Information Classification: Limited Access -11- 6.6 No Right of Employment.
Nothing contained herein, or any action taken under the provisions hereof, shall
be construed as giving any Participant the right to be retained in the employ of
an Employer. 6.7 Headings. The headings of the sections in the Plan are placed
herein for convenience of reference, and, in the case of any conflict, the text
of the Plan, rather than such heading, shall control. 6.8 Construction. The Plan
shall be construed, regulated, and administered in accordance with the laws of
the Commonwealth of Massachusetts and applicable federal laws.



--------------------------------------------------------------------------------



 
[exhibit105014.jpg]
Information Classification: Limited Access 24845799_4 IN WITNESS WHEREOF, the
Company has caused this instrument to be executed by its duly authorized officer
on the __ day of ___________, 2013. STATE STREET CORPORATION By:
___________________________ Senior Vice President Head of SSgA Compensation and
Benefits



--------------------------------------------------------------------------------



 
[exhibit105015.jpg]
Information Classification: Limited Access FIRST AMENDMENT TO THE STATE STREET
CORPORATION SSGA LONG TERM INCENTIVE PLAN (Effective January 1, 2014) Pursuant
to Section 5.1 of the State Street Corporation SSGA Long Term Incentive Plan
(the “Plan”), State Street Corporation, acting through the undersigned, its
authorized delegate, hereby amends the Plan as follows, effective January 1,
2018: Subparagraph (p) “Restrictive Covenant” of Section 1.3 Definitions is
replaced in its entirety with the following: “Restrictive Covenant” means any
confidentiality, assignment and disclosure, non- solicitation, non-competition,
non-disparagement, post-employment cooperation or notice provision that the
Participant agrees to or has agreed to with the Employer, including but not
limited to the restrictions contained in the Award Agreement, any employment
agreement or offer letter, equity award agreement, change in control employment
agreement or required as a condition to entitlement to payment under any
executive supplemental retirement plan. Subparagraph (s) “SSGA” of Section 1.3
Definitions is replaced in its entirety with the following: “SSGA” means State
Street Global Advisors Trust Company, an indirect wholly owned subsidiary of
State Street Corporation. Section 3.9 of the Plan, Non-Competition, is amended
by adding the following Subparagraph (d) at the end of the section: “(d) This
Section 3.9 shall not apply to an Award made after January 1, 2018. Any non-
competition restrictive covenants related to an Award on or after January 1,
2018 will be addressed in Award Agreements.” Section 6.3 of the Plan,
Inalienability of Benefits, is replaced in its entirety with the following:
“Transferability of Awards. No benefit under, or interest in, the Plan shall be
sold, assigned, transferred, pledged or otherwise encumbered by a Participant,
either voluntarily or by operation of law, except by will or the laws of descent
and distribution or pursuant to a court issued domestic relations order;
provided, however, that, except with respect to a benefit or interest subject to
Section 409A, the Committee may permit or provide in an Award for the gratuitous
transfer of the Award by the Participant to or for the benefit of any immediate
family member, family trust or other entity established for the benefit of the
Participant and/or an immediate family member thereof; provided further, that
the Company shall not be required to recognize any such permitted transfer until
such time as such permitted transferee shall, as a condition to such transfer,
deliver to the Company a written instrument in form and substance satisfactory
to the Company confirming that such transferee shall be bound by all of the
terms and conditions of



--------------------------------------------------------------------------------



 
[exhibit105016.jpg]
Information Classification: Limited Access the Award. References to a
Participant, to the extent relevant in the context, shall include references to
authorized transferees. For the avoidance of doubt, nothing contained in this
Section 6.3 shall be deemed to restrict a transfer to the Company.” IN WITNESS
WHEREOF, the Company has caused this instrument to be executed by its duly
authorized officer this ___ day of _______________, 2018. STATE STREET
CORPORATION By: _________________________________ Title:
________________________________



--------------------------------------------------------------------------------



 
[exhibit105017.jpg]
Information Classification: Company Internal STATE STREET CORPORATION SSGA LONG
TERM INCENTIVE PLAN ____ SSGA Long Term Incentive Plan Award Agreement Subject
to your acceptance of the terms set forth in this agreement (“Agreement”), your
Employer has awarded you, under the State Street Global Advisors Long Term
Incentive Plan (“Plan”), and pursuant to this Agreement and the terms set forth
herein, a contingent right to receive cash payments (“Award”) as set forth in
the statement pertaining to this Award (“Statement”) on the website (“Website”)
maintained by Fidelity or another party designated by the Company (“Award
Administrator”). The Plan has been established for the purpose of rewarding,
retaining and motivating employees for services and performance during the
period from the grant of the Award to the date of the vesting of the Award. In
addition to this Award, you may have received a cash bonus under State Street
Corporation’s (“Company”) annual incentive plan applicable to you for the ____
performance year that was paid or is payable in immediate cash in the first
quarter of ____ (“Immediate Cash Payment”). As set forth below, certain terms
and conditions of this Agreement apply to both this Award and your Immediate
Cash Payment, if any. The terms of your Award are as follows: 1. Grant of Award.
To be entitled to any payment under this Award, you must accept your Award and
in so doing agree to comply with the terms and conditions of this Agreement and
the applicable provisions of the Countries Addendum outlined in Appendix A
(which is incorporated into, and forms a material and integral part of, this
Agreement). Failure to accept this Award within thirty (30) days following the
posting of this Agreement on the Website will result in forfeiture of this
Award. Copies of the Plan are located on the Website for your reference. Your
acceptance of this Award constitutes your acknowledgement that you have read and
understood this Agreement, the Plan, and any associated materials. The
provisions of the Plan are incorporated herein by reference, and all terms used
herein shall have the meaning given to them in the Plan, except as otherwise
expressly provided herein. In the event of any conflict between the provisions
of this Agreement and the provisions of the Plan, the provisions of the Plan
shall control. As used herein, “State Street” means State Street Corporation and
each Subsidiary. “Subsidiary” means State Street Corporation’s consolidated
subsidiaries. By accepting this Award, you acknowledge and agree that the Award
has been granted by the Company, and that any claim you may undertake to raise
in the future with respect to this Award may only be raised against the Company
in a court of competent jurisdiction in the Commonwealth of Massachusetts,
regardless of whether you are or were employed by the Company or a Subsidiary.
This Award and Immediate Cash Payment are subject to any forfeiture,
compensation recovery or similar requirements set forth in this Agreement, as
well as any other forfeiture, compensation recovery or similar requirements
under applicable law and related implementing regulations and guidance, and to
other forfeiture, compensation recovery or similar requirements under plans,
policies and practices of the Company or its relevant Subsidiaries in effect
from time to time, including those set forth in your offer letter. In the event
pursuant to this Agreement or pursuant to any applicable law or related
implementing



--------------------------------------------------------------------------------



 
[exhibit105018.jpg]
Information Classification: Company Internal regulations or guidance, or
pursuant to any Company or its relevant Subsidiaries plan, policies or
practices, the Committee or State Street is required or permitted to reduce or
cancel any amount remaining to be paid, or to recover any amount previously
paid, with respect to this Award or the Immediate Cash Payment, or to otherwise
impose or apply restrictions on this Award, it shall, in its sole discretion, be
authorized to do so. By accepting this Award, you consent to making payment to
your Employer in the event of a compensation recovery determination by the
Committee or State Street. 2. General Circumstances of Forfeiture. Any amount
remaining to be paid in respect of this Award will be forfeited, if: a. You fail
to comply with the non-competition provisions set forth in this Agreement or any
other Restrictive Covenant you agree to or have agreed to with the Company or a
Subsidiary; b. You terminate employment with the Company and its Subsidiaries on
a voluntary basis and are not [Retirement Eligible or] Disabled [(for avoidance
of doubt, the Plan’s “Retirement Eligible” exception to forfeiture upon
termination of employment does not apply to this Award)]; or c. Your employment
with the Company and its Subsidiaries is terminated for gross misconduct as
determined by the Company or the relevant Subsidiary, in its sole discretion, or
the Company or the relevant Subsidiary, in its sole discretion, determines that
circumstances prior to the date on which you ceased to be employed by with the
Company and its subsidiaries for any reason constituted grounds for termination
for gross misconduct. d. This Section 2 applies in addition to, and not to the
exclusion of, any other holding, forfeiture and/or clawback provisions contained
in this Agreement. 3. Material Risk Taker Malus-Based Forfeiture. In the event
you hold a title of Senior Vice President or higher during the calendar year in
which this Award is made, or you hold the status of “material risk taker” at the
time this Award is made based upon a prior notification to you by the Company or
any Subsidiary, you acknowledge and agree that this Award is subject to the
provisions of this Section 3. In respect of any amount remaining to be paid in
respect of this Award may, in the sole discretion of the Committee, be reduced
or cancelled, in the event that it is determined by the Committee, in its sole
discretion, that your actions, whether discovered during or after your
employment with the Employer, exposed The Business to any inappropriate risk or
risks (including where you failed to timely identify, analyze, assess or raise
concerns about such risk or risks, including in a supervisory capacity, where it
was reasonable to expect you to do so), and such exposure has resulted or could
reasonably be expected to result in a material loss or losses that are or would
be substantial in relation to the revenues, capital and overall risk tolerance
of The Business. “The Business” shall mean State Street, or, to the extent you
devote substantially all of your business time to a particular business unit
(e.g., Global Services Americas, Global Services International, State Street
Global Exchange or State



--------------------------------------------------------------------------------



 
[exhibit105019.jpg]
Information Classification: Company Internal Street Sector Solutions) or
business division (e.g., Alternative Investment Solutions, Securities Lending,
etc.), “Business” shall refer to such business unit or business line. This
provision applies in addition to, and not to the exclusion of, any other
holding, forfeiture and/or clawback provisions contained in this Agreement. 4.
Identified Staff Malus-Based Forfeiture and Clawback. a. In the event the
Company or any Subsidiary notifies you at any time before or after this Award is
made that you have been designated Identified Staff for purposes of the PRA
Remuneration Code, you acknowledge and agree that both this Award and the
Immediate Cash Payment are subject to the provisions of this Section 4 for a
period of seven (7) years from the date this Award is granted. The seven
(7)-year period may be extended to ten (10) years in certain circumstances where
(i) the Company has commenced an investigation into facts or events which it
considers could potentially lead to the application of a clawback under this
Section 4 were it not for the expiration of the seven (7)-year period; or (ii)
the Company has been notified by a regulatory authority that an investigation
has commenced into facts or events which the Company considers could potentially
lead to the application of clawback by the Company under this Section 4 were it
not for the expiration of the seven (7)-year period. b. If the Company
determines that a PRA Forfeiture Event has occurred it may elect to reduce or
cancel all or part of any amount remaining to be paid in respect of this Award
(“PRA Malus-Based Forfeiture”). c. If the Company determines that a PRA Clawback
Event has occurred it may require the repayment by you (or otherwise seek to
recover from you) of all or part of the cash delivered to you in respect of this
Award or the Immediate Cash Payment (“PRA Clawback”). d. The Company may produce
guidelines from time to time in respect of its operation of the provisions of
this Section 4. The Company intends to apply such guidelines in deciding whether
and when to effect any reduction, cancellation or recovery of compensation but,
in the event of any inconsistency between the provisions of this Section 4 and
any such guidelines, this Section 4 shall prevail. Such guidelines do not form
part of any employee’s contract of employment, and the Company may amend such
guidelines and their application at any time. e. By accepting this Award on the
Website, you expressly and explicitly: i. consent to making the required payment
to the Company (or to your Employer on behalf of the Company) in the event of a
PRA Clawback and ii. authorize the Company to issue related instructions, on
your behalf, to the Award Administrator and any brokerage firm and/or third
party administrator engaged by the Company to administer the Award to re-convey,
transfer or otherwise return to the Company any amount paid under the Award.



--------------------------------------------------------------------------------



 
[exhibit105020.jpg]
Information Classification: Company Internal f. For the purposes of this Section
4: i. A “PRA Forfeiture Event” means a determination by the Company, in its sole
discretion, that (A) there is reasonable evidence of employee misbehavior or
material error; or (B) the Company, one of its Subsidiaries or a relevant
business unit has suffered a material downturn in its financial performance; or
(C) the Company, one of its Subsidiaries or a relevant business unit has
suffered a material failure of risk management; ii. A “PRA Clawback Event” means
a determination by the Company, in its sole discretion, that either (A) there is
reasonable evidence of employee misbehavior or material error or (B) the
Company, one of its Subsidiaries or a relevant business unit has suffered a
material failure of risk management. g. This Section 4 applies in addition to,
and not to the exclusion of, any other holding, forfeiture and/or clawback
provisions contained in this Agreement. 5. Management Committee/Executive Vice
President Forfeiture and Clawback. a. If, at the time the Award is made, you are
a member of the State Street Corporation Management Committee or any successor
committee or body (“Management Committee” or “MC”) or hold the title Executive
Vice President (“EVP”), any amount remaining to be paid in respect of this Award
may, in the sole discretion of the Committee, be reduced or cancelled, in whole
or in part, in the event that it is determined by the Committee, in its sole
discretion, that: i. you engaged in fraud, gross negligence or any misconduct,
including in a supervisory capacity, that was materially detrimental to the
interests or business reputation of State Street or any of its businesses; or
ii. you engaged in conduct that constituted a violation of State Street policies
and procedures or State Street Standard of Conduct in a manner which either
caused or could have caused reputational harm that is material to State Street
or placed or could have placed State Street at material legal or financial risk;
or iii. as a result of a material financial restatement by State Street
contained in a filing with the U.S. Securities and Exchange Commission (“SEC”),
or miscalculation or inaccuracy in the determination of performance metrics,
financial results or other criteria used in determining the amount of this
Award, you would have received a smaller or no Award hereunder. b. If, at the
time the Award is made, you are a member of the Management Committee or hold the
title EVP, this Award and the Immediate Cash Payment also are subject to
compensation recovery as provided herein. Upon the



--------------------------------------------------------------------------------



 
[exhibit105021.jpg]
Information Classification: Company Internal occurrence of an MC/EVP Clawback
Event within three (3) years (within one (1) year for an EVP) after the date of
grant of this Award, the Committee may, in its sole discretion, determine to
recover the MC/EVP Clawback Amount, in whole or in part. Following such a
determination, you agree to immediately repay such compensation in cash no later
than sixty (60) days following such determination. To the extent not prohibited
by applicable law and subject to compliance with Section 409A of the Code, if
you fail to comply with any requirement to repay compensation under this Section
5, the Committee may determine, in its sole discretion, in addition to any other
remedies available to the Company, that you will satisfy your repayment
obligation through an offset to any future payments owed by the Company or any
of its Subsidiaries to you. c. For purposes of this Section 5: i. “MC/EVP
Clawback Event” means a determination by the Committee, in its sole discretion,
(A) with respect to any event or series of related events that you engaged in
fraud or willful misconduct, including in a supervisory capacity, that resulted
in financial or reputational harm that is material to State Street and resulted
in the termination of your employment by the Company and its Subsidiaries (or,
following a cessation of your employment for any other reason, such
circumstances constituting grounds for termination are determined appliacable)
or (B) a material financial restatement or miscalculation or inaccuracy in
financial results, performance metrics, or other criteria used in determining
this Award by State Street occurred. For the avoidance of doubt and as
applicable, an MC/EVP Clawback Event includes any determination by the Committee
that is based on circumstances prior to the date on which you cease to be
employed by the Company and its Subsidiaries for any reason, even if the
determination by the Committee occurs after such cessation of employment. ii.
“MC/EVP Clawback Amount” means (A) with respect to an MC/EVP Clawback Event
described in Section 5(c)(i)(A), the amount of the Immediate Cash Payment plus
the amount of the cash payments, if any, that were delivered to you under this
Award by the Company during the period of three (3) years (one (1) year for an
EVP) immediately prior to such MC/EVP Clawback Event or (B) with respect to an
MC/EVP Clawback Event described in Section 5(c)(i)(B), the amount of the
Immediate Cash Payment plus the amount of the cash payments, if any, that were
delivered to you under this Award by the Company (x) during the period of three
(3) years (one (1) year for an EVP) immediately prior to an associated date
designated by the Committee and (y) that represents an amount that, in the sole
discretion of the Committee, exceeds the amount you would have been awarded as
the Immediate Cash Payment and under this Award had the financial statements or
other applicable records of State Street been accurate (reduced, in the case of
both of the immediately preceding clauses (A) and (B), taking into account any
portion of the Immediate Cash Payment and this Award that was previously
recovered by the Company under this Section 5(b) to avoid a greater than 100%
recovery).



--------------------------------------------------------------------------------



 
[exhibit105022.jpg]
Information Classification: Company Internal d. In connection with any MC/EVP
Clawback Event, you hereby expressly and explicitly authorize the Company to
issue instructions, on your behalf, to the Award Administrator and any brokerage
firm and/or third party administrator engaged by the Company to administer the
Award, to re-convey, transfer or otherwise return such Award proceeds and/or
other amounts to the Company. e. This Section 5 applies in addition to, and not
to the exclusion of, any other holding, forfeiture and/or clawback provisions
contained in this Agreement. 6. Payment and Tax Withholding. Payment will be
made as soon as feasible on or after the vesting date, and in any event within
thirty (30) days following the vesting date. Federal, state and local taxes will
be withheld as required by law and the net remaining value will be delivered as
USD cash into the default cash fund in your individual Award Administrator
account. The default cash fund in your individual Award Administrator account
pays interest at prevailing rates and can be sold at any time. 7. Employee
Rights. Nothing in this Award shall be construed to guarantee you any right of
employment with the Company, your Employer or any Subsidiary or to limit the
discretion of any of them to terminate your employment at any time, with or
without cause to the maximum extent permitted under local law. In consideration
of the grant of the Award, you acknowledge and agree that you will have no
entitlement to compensation or damages in consequence of the termination of your
employment (for any reason whatsoever and whether or not in breach of contract
or local labor laws), insofar as such entitlement arises or may arise from your
ceasing to have rights under or to be entitled to the Award as a result of such
termination, or from the loss or diminution in value of the Award. By accepting
this Award, you shall be deemed irrevocably to have waived any such claim or
entitlement against the Company, your Employer and all Subsidiaries that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by accepting this Agreement, you
shall be deemed irrevocably to have waived your entitlement to pursue such
claim. In the event your employment ends and you are subsequently rehired by the
Company or any Subsidiary, no Award previously forfeited or recovered will be
reinstated. 8. Non-Transferability, Etc. This Award shall not be transferable
other than (1) by will or the laws of descent and distribution or (2) pursuant
to the terms of a court-approved domestic relations order, official marital
settlement agreement or other divorce or settlement instrument satisfactory to
State Street, in its sole discretion. In the case of transfer pursuant to (2)
above, this Award shall remain subject to all the terms and conditions contained
in the Plan and this Agreement, including vesting, forfeiture and clawback terms
and conditions. Any attempt by you (or in the case of your death, by your
Designated Beneficiary) to assign or transfer this Award, either voluntarily or
involuntarily, contrary to the provisions hereof, shall be null, void and
without effect and shall render this Award itself null and void.



--------------------------------------------------------------------------------



 
[exhibit105023.jpg]
Information Classification: Company Internal 9. Compliance with Section 409A of
the Code. a. The provisions of this Award are intended to be exempt from, or
compliant with, Section 409A of the Code, and shall be construed and interpreted
consistently therewith. Notwithstanding the foregoing, neither the Company nor
any Subsidiary shall have any liability to you or to any other person if this
Award is not so exempt or compliant. b. If and to the extent i. any portion of
any payment, compensation or other benefit provided to you pursuant to the Plan
in connection with your employment termination constitutes “nonqualified
deferred compensation” within the meaning of Section 409A of the Code, and ii.
you are a specified employee as defined in Section 409A(a)(2)(B)(i) of the Code,
in each case as determined by the Company in accordance with its procedures, by
which determinations you (through accepting this Award) agree that you are
bound, such portion of the payment, compensation or other benefit shall not be
paid before the day that is six months plus one day after the date of
“separation from service” (as determined under Section 409A of the Code) (the
“New Payment Date”), except as Section 409A of the Code may then permit. The
aggregate of any payments that otherwise would have been paid to you during the
period between the date of separation from service and the New Payment Date
shall be paid to you in a lump sum on such New Payment Date, and any remaining
payments will be paid on their original deferral schedule. 10. Miscellaneous. a.
Awards Discretionary. By accepting this Award, you acknowledge and agree that
the Plan is discretionary in nature and limited in duration, and may be amended,
cancelled, or terminated by the Company, in its sole discretion, at any time.
The grant of this Award is a one-time benefit and does not create any
contractual or other right to receive an award, compensation or benefits in lieu
of an award in the future. Future awards, if any, will be at the sole discretion
of the Company, including, but not limited to, the form and timing of an award,
the amount of cash subject to an award, and forfeiture, clawback and vesting
provisions. b. Company and Committee Discretion. Sections 2 through 5 of this
Agreement are intended to comply with and meet the requirements of applicable
law and related implementing regulations regarding incentive compensation and
will be interpreted and administered accordingly as well as in accordance with
any implementing policies and practices of the Company or its relevant
Subsidiaries in effect from time to time. In making determinations under such
Sections, the Company, the relevant Subsidiary or the Committee, as applicable,
may take into account, in its sole discretion, all factors that it deems
appropriate or relevant. Furthermore, the Company, the relevant Subsidiary or
the Committee may, as



--------------------------------------------------------------------------------



 
[exhibit105024.jpg]
Information Classification: Company Internal applicable, take any and all
actions it deems necessary or appropriate in its sole discretion, as permitted
by applicable law, to implement the intent of Sections 2 through 5, including
suspension of vesting and payment pending an investigation or the determination
by the Company, the relevant Subsidiary or the Committee, as applicable. Each
such Section is without prejudice to the provisions of the other Sections, and
the Company, the relevant Subsidiary or the Committee, as applicable, may elect
or be required to apply any or all of the provisions of Sections 2 through 5 to
this Award and, where applicable, to the Immediate Cash Payment. c. Voluntary
Participation. Your participation in the Plan is voluntary. The value of this
Award is an extraordinary item of compensation, is outside the scope of your
employment contract, if any, and is not part of your normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments. d. Electronic Delivery. The Company or any of its
Subsidiaries may, in its sole discretion, decide to deliver any documents
related to the Award by electronic means. You hereby consent to receive such
documents by electronic delivery and agree to participate in the Plan through an
on-line or electronic system, including the Website, established and maintained
by the Company, any of its Subsidiaries, the Award Administrator or another
party designated by the Company. e. Electronic Acceptance. By accepting this
Award electronically, i. you acknowledge and agree that you are bound by the
terms of this Agreement and the Plan and that you and this Award are subject to
all of the rights, power and discretion of the Company, its Subsidiaries and the
Committee set forth in this Agreement and the Plan; and ii. this Award is deemed
accepted by the Company and the Company shall be deemed to be bound by the terms
of this Agreement. f. Language. You acknowledge and agree that it is your
express intent that this Agreement, the Plan and all other documents, notices
and legal proceedings entered into, given or instituted pursuant to this Award,
be drawn up in English. If you have received this Agreement, the Plan or any
other documents related to this Award translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version will prevail to the extent permitted under
local law. France: Une version française de cet Accord peut être consultée sur
l’intranet. g. Additional Requirements. The Company reserves the right to impose
other requirements on this Award, and your participation in the Plan, to the
extent the Company determines, in its sole discretion, that such other
requirements are



--------------------------------------------------------------------------------



 
[exhibit105025.jpg]
Information Classification: Company Internal necessary or advisable in order to
comply with local laws, rules and regulations, or to facilitate the operation
and administration of this Award and the Plan. Such requirements may include
(but are not limited to) requiring you to sign any agreements or undertakings
that may be necessary to accomplish the foregoing. h. Public Offering. If you
are a resident and/or employed outside the United States, the grant of this
Award is not intended to be a public offering of securities in your country of
residence (and country of employment, if different). The Company has not
submitted any registration statement, prospectus or other filings with the local
securities authorities (unless otherwise required under local law), and the
grant of this Award is not subject to the supervision of the local securities
authorities. i. Limitation of Liability. No individual acting as a director,
officer, employee or agent of the Company or any of its Subsidiaries will be
liable to you or any other person for any action, including any Award
forfeiture, Award recovery or other discretionary action taken pursuant to this
Agreement or any related implementing policy or procedure of the Company. j.
Exchange Rates. Neither the Company, your Employer or any Subsidiary shall be
liable for any foreign exchange rate fluctuation, where applicable, between your
local currency and the United States dollar that may affect the value of an
Award or of any amounts due to you under this Agreement. k. Notional
Investments. The Award will be allocated to and will be treated as though
notionally invested in one or more SSGA tracking funds with varying risk
profiles pursuant to either (i) the election you made on the Fidelity website
(in the event you did not make an allocation election, including by reason of
the election not being available to you for any reason, 100% of the Award will
be treated as though notionally invested in the State Street Institutional U.S.
Government Money Market Fund) or (ii) in the event you are an investment
professional specifically identified by the Plan Administrator, the selection by
the Plan Administrator in its sole discretion of a composite of funds managed by
you and/or your investment team. The earnings credited under Section 3.2 of the
Plan will vary based on the actual performance of the notional tracking fund(s)
and shall be subject to procedures approved by the Plan Administrator; however,
there is no ownership interest in any SSGA fund or any other actual investment.
Past performance of a notional tracking fund is no guarantee of future
performance and the value of the Award may decrease over the vesting period. You
acknowledge and agree, on your behalf and on behalf of your Beneficiaries or
permissible assigns, that none of the Company or its agents or representatives
shall be liable for any losses or damages of any kind, including notional
investment losses, relating to the allocation of the Award to any SSGA tracking
fund or other notional investment under the Plan. l. Applicable Law. This
Agreement shall be subject to and governed by the laws of the Commonwealth of
Massachusetts, United States of America without regard to that Commonwealth’s
conflicts of law principles.



--------------------------------------------------------------------------------



 
[exhibit105026.jpg]
Information Classification: Company Internal 11. Application of Local Law and
Countries Addendum. a. Notwithstanding Section 10(l), this Award shall be
subject to all applicable laws, rules and regulations of your country of
residence (and country of employment, if different) and any special terms and
conditions for your country of residence (and country of employment, if
different), including as set forth in the addendum that immediately follows this
Agreement (“Countries Addendum”), but limited to the extent required by local
law. The Company reserves the right, in its sole discretion, to add to or amend
the terms and conditions set out in the Countries Addendum as necessary or
advisable in order to comply with applicable laws, rules and regulations or to
facilitate the operation and administration of this Award and the Plan,
including (but not limited to) circumstances where you transfer residence and/or
employment to another country. b. As a condition to this Award, you agree to
repatriate all payments attributable to the Award in accordance with local
foreign exchange rules and regulations in your country of residence (and country
of employment, if different). In addition, you also agree to take any and all
actions, and consent to any and all actions taken by the Company and its
Subsidiaries, as may be required to allow the Company and its Subsidiaries to
comply with local laws, rules and regulations in your country of residence (and
country of employment, if different). Finally, you agree to take any and all
actions as may be required to comply with your personal legal, tax and other
obligations under local laws, rules and regulations in your country of residence
(and country of employment, if different). 12. Consent to Collection, Processing
and Transfer of Personal Data. a. Pursuant to applicable personal data
protection laws, the Company and your Employer hereby notify you of the
following in relation to your personal data and the collection, use, processing
and transfer of such data in relation to the grant of this Award and your
participation in the Plan. The collection, use, processing and transfer of your
personal data is necessary for the Company’s administration of the Plan and your
participation in the Plan, and your denial and/or objection to the collection,
use, processing and transfer of personal data may affect your participation in
the Plan. As such, you voluntarily acknowledge and consent (where required under
applicable law) to the collection, use, processing and transfer of personal data
as described in this Section 12. b. The Company and your Employer hold certain
personal information about you, including your name, home address and telephone
number, date of birth, social security number or other employee identification
number, email address, salary, nationality, job title and details of all Awards
under the Plan or any other entitlement to incentive compensation under another
plan of the Company, including shares of Common Stock, awarded, canceled,
purchased, vested, unvested or outstanding in your favor, for the purpose of
managing and



--------------------------------------------------------------------------------



 
[exhibit105027.jpg]
Information Classification: Company Internal administering the Plan (“Data”).
The Data may be provided by you or collected, where lawful, from third parties,
and the Company will process the Data for the exclusive purpose of implementing,
administering and managing your participation in the Plan. The Data processing
will take place through electronic and non-electronic means according to logics
and procedures strictly correlated to the purposes for which Data are collected
and with confidentiality and security provisions as set forth by applicable laws
and regulations in your country of residence (and country of employment, if
different). Data processing operations will be performed minimizing the use of
personal and identification data when such operations are unnecessary for the
processing purposes sought. Data will be accessible within the Company’s
organization only by those persons requiring access for purposes of the
implementation, administration and operation of the Plan and for your
participation in the Plan. c. The Company and your Employer will transfer Data
amongst themselves as necessary for the purpose of implementation,
administration and management of your participation in the Plan, and the Company
and your Employer may each further transfer Data to any third parties assisting
the Company in the implementation, administration and management of the Plan.
These recipients may be located in the European Economic Area, or elsewhere
throughout the world, such as the United States. You hereby authorize (where
required under applicable law) them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for purposes of implementing,
administering and managing your participation in the Plan, including any
requisite transfer of such Data as may be required for the administration of the
Plan. d. Upon request of the Company or your Employer, you agree to provide an
executed data privacy consent form to the Company and/or the Employer (or any
other agreements or consents that may be required by the Company and/or the
Employer) that the Company and/or the Employer may deem necessary to obtain from
you for the purpose of administering your participation in the Plan in
compliance with the data privacy laws in your country of employment (and country
of residence, if different), either now or in the future. You understand and
agree that you will not be able to participate in the Plan if you fail to
provide any such consent or agreement requested by the Company and/or the
Employer. e. You may, at any time, exercise your rights provided under
applicable personal data protection laws, which may include the right to i.
obtain confirmation as to the existence of the Data, ii. verify the content,
origin and accuracy of the Data, iii. request the integration, update,
amendment, deletion, or blockage (for breach of applicable laws) of the Data,
and oppose, for legal reasons, the collection, processing or transfer of the
Data which is not necessary or required for the implementation, administration
and/or operation of the Plan and your participation in the Plan. You may seek to
exercise these rights by contacting your local Human Resources Department.



--------------------------------------------------------------------------------



 
[exhibit105028.jpg]
Information Classification: Company Internal **********************************
COUNTRIES ADDENDUM TO ___ SSGA LTIP AWARD AGREEMENT STATE STREET CORPORATION
SSGA LONG TERM INCENTIVE PLAN A. United States B. Australia C. Canada D. France
E. Hong Kong F. Ireland G. Luxembourg H. Netherlands I. South Korea J. United
Kingdom A. UNITED STATES
______________________________________________________________________ In
consideration of your receipt of this Award, you expressly agree to comply with
the terms and conditions below without regard to whether or not any amount has
been forfeited, paid, delivered or repaid, under this Award at any time,
including the time you separate from service with the Company and its
Subsidiaries. Failure to comply with the terms and conditions of this Countries
Addendum A may result in the sole determination of the Company in the forfeiture
of any or all of the amounts remaining to be paid under this Award. In addition,
your eligibility to participate in the Plan in the future, including any
potential future grants of awards under the Plan (or any successor incentive
plan of the Company), is subject to and conditioned on your compliance with the
terms and conditions of this Countries Addendum A. All terms used herein shall
have the meaning given to them in the Plan or this Award, except as otherwise
expressly provided herein. 1. Non-Competition. (a) This Paragraph shall apply to
you at any time that you hold the title of Managing Director or higher. However,
it will not apply to any Employee who resides in or has a primary reporting
location in California. (b) During your Employment and for the six (6) months
following its termination for any reason, you will not, directly or indirectly,
whether as owner, partner, investor, consultant, agent, employee, co-venturer or
otherwise, compete with your Employer, the Company or any of its Subsidiaries in
any geographic area in which it or they do business, or undertake any planning
for any business competitive with the business of your Employer, the Company or
any of its Subsidiaries. Specifically, but without limiting the foregoing, you
agree not to engage in any manner in any activity that is directly or indirectly
competitive or potentially competitive with



--------------------------------------------------------------------------------



 
[exhibit105029.jpg]
Information Classification: Company Internal the business of your Employer, the
Company or any of its Subsidiaries as conducted or under consideration at any
time during your Employment and further agree not to work or provide services,
in any capacity, whether as an employee, independent contractor or otherwise,
whether with or without compensation, to any Person who is engaged in any
business that is competitive with the business of your Employer, the Company or
any of its Subsidiaries for which you have provided services, as conducted or in
planning during your Employment. The foregoing, however, shall not prevent your
passive ownership of two percent (2%) or less of the equity securities of any
publicly traded company. 2. Definitions. For the purpose of this Countries
Addendum A, the following terms are defined as follows: (a) “Person” means an
individual, a corporation, a limited liability company, an association, a
partnership, an estate, a trust and any other entity or organization, other than
your Employer, the Company or any of its Subsidiaries. (b) “Subsidiaries” means
any entity controlling, controlled by or under common control with the Company,
including direct and indirect subsidiaries. 3. Enforcement. You acknowledge and
agree that the promises contained in this Countries Addendum A are necessary to
the protection of the legitimate business interests of your Employer, the
Company and its Subsidiaries, including without limitation its and their
Confidential Information, trade secrets and good will, and are material and
integral to the undertakings of the Company under this Award to which this
Countries Addendum A is appended. You further agree that one or more of your
Employer, the Company and its Subsidiaries will be irreparably harmed in the
event you do not perform such promises in accordance with their specific terms
or otherwise breach the promises made herein. Accordingly, your Employer, the
Company and any of its Subsidiaries shall each be entitled to preliminary or
permanent injunctive or other equitable relief or remedy without the need to
post bond, and to recover its or their reasonable attorney’s fees and costs
incurred in securing such relief, in addition to, and not in lieu of, any other
relief or remedy at law to which it or they may be entitled. You further agree
that, the periods of restriction contained in this Countries Addendum A shall be
tolled, and shall not run, during any period in which you are in violation of
the terms of this Countries Addendum A, so that your Employer, the Company and
its Subsidiaries shall have the full protection of the periods agreed to herein.
Should the Company determine that any portion of the Award granted to you are to
be forfeited on account of your breach of the provisions of this Countries
Addendum A, any unvested portion of your Award will cease to vest upon such
determination. 4. No Waiver. No delay by your Employer, the Company or any of
its Subsidiaries in exercising any right under this Countries Addendum A shall
operate as a waiver of that right or of any other right. Any waiver or consent
as to any of the provisions herein provided by your Employer, the Company or any
of its Subsidiaries must be in writing, is effective only in that instance, and
may not be construed as a broader waiver of rights or as a bar to enforcement of
the provision(s) at issue on any other occasion. 5. Relationship to Other
Agreements. This Addendum A supplements and does not limit, amend or replace any
other obligations you may have under applicable law or any other agreement or
understanding you may have with your Employer, the Company or any of its
Subsidiaries or pursuant to the applicable policies of any of them, whether such
additional obligations have been agreed to in the past, or are agreed to in the
future.



--------------------------------------------------------------------------------



 
[exhibit105030.jpg]
Information Classification: Company Internal 6. Interpretation of Business
Protections. The agreements made by you in Paragraph 2 above shall be construed
and interpreted in any judicial or other adjudicatory proceeding to permit their
enforcement to the maximum extent permitted by law, and each of the provisions
to this Countries Addendum A is severable and independently enforceable without
reference to the enforcement of any other provision. If any restriction set
forth in this Countries Addendum A is found by any court of competent
jurisdiction to be unenforceable because it extends for too long a period of
time or over too great a range of activities or in too broad a geographic area,
it shall be interpreted to extend only over the maximum period of time, range of
activities or geographic area as to which it may be enforceable. 7. Assignment.
Except as provided otherwise herein, this Countries Addendum A shall be binding
upon and inure to the benefit of both parties and their respective successors
and assigns, including any person or entity which acquires the Company or its
assets or business; provided, however, that your obligations are personal and
may not be assigned by you. 8. Electronic Acceptance. By accepting this Award
electronically, you will be deemed to have acknowledged and agreed that you are
bound by the terms of this Countries Addendum A, and it shall be deemed to have
been accepted by the Company. 9. Notification Requirement. Until forty-five (45)
days after the period of restriction under Paragraph 2 expires, you shall give
notice to the Company of each new business activity you plan to undertake, at
least five (5) business days prior to beginning any such activity. Such notice
shall state the name and address of the Person for whom such activity is
undertaken and the nature of your business relationship(s) and position(s) with
such Person. You shall provide the Company with such other pertinent information
concerning such business activity as the Company may reasonably request in order
to determine your continued compliance with your obligations under this
Countries Addendum A. * * * * * * * Entire Agreement. The Plan and the Agreement
constitute the complete understanding and agreement between the parties to the
Agreement with respect to this Award, and supersedes and cancels any previous
oral or written discussions, agreements or representations regarding this Award.
B. AUSTRALIA
______________________________________________________________________ 1. Tax
Deferral. This Award is intended to be subject to tax deferral under Subdivision
83A-C of the Income Tax Assessment Act 1997 (subject to the conditions and
requirements thereunder). 2. Attached Offer Document. The terms of your Award
incorporate the rules of the Plan, the Agreement, this Countries Addendum and
the provisions of the attached Offer Document. The Offer Document is hereby
incorporated into, and forms an integral and material part of, the Agreement and
this Countries Addendum. By accepting your Award, you will be bound by the rules
of the Plan, the Agreement, this Countries Addendum and the attached Offer
Document.



--------------------------------------------------------------------------------



 
[exhibit105031.jpg]
Information Classification: Company Internal 3. Non-Compete. In consideration of
your receipt of this Award, you expressly agree to comply with the terms and
conditions below at any time that you hold the title of Managing Director or
higher (and, where specified, following the termination of your Employment where
you held the title of Managing Director or higher immediately prior to such
termination), without regard to whether or not any amount has been forfeited,
paid, delivered or repaid, under this Award at any time, including the time you
separate from service with your Employer, the Company and its Subsidiaries. It
is a condition of this Award that, if you fail to comply with the terms and
conditions below, then the Company may in its absolute discretion determine that
any or all of the amounts remaining to be paid under this Award should be
forfeited. All terms used herein shall have the meaning given to them in the
Plan or the Award, except as otherwise expressly provided herein. a)
Non-Competition. i) During your Employment and for the 6 months following its
termination for any reason, you will not within the Restricted Territory,
directly or indirectly, whether as owner, director, partner, investor,
consultant, agent, employee, co-venturer or otherwise and whether alone or in
conjunction with or on behalf of any other person: (1) become engaged, employed,
concerned or interested in or provide technical, commercial or professional
advice to, any Person which supplies or provides (or intends to supply or
provide) Products or Services in competition with such parts of the business of
the Employer or any Relevant Group Company with which you were materially
engaged or involved or for which you were responsible during the Relevant
Period; (2) compete with your Employer or any Relevant Group Company, or
undertake any planning for any business competitive with the business of your
Employer or any Relevant Group Company; (3) engage in any manner in any activity
that is directly or indirectly competitive or potentially competitive with the
business of your Employer, or any Relevant Group Company as conducted or under
consideration during the Relevant Period and further agree not to work or
provide services, in any capacity, whether as an employee, independent
contractor or otherwise, whether with or without compensation, to any Person who
is engaged in any business that is competitive with the business of your
Employer or any Relevant Group Company, as conducted or in planning during the
Relevant Period. ii) Nothing in this Paragraph (a) shall prevent your passive
ownership of two percent (2%) or less of the equity securities of any publicly
traded company. b) Definitions. For the purpose of this Paragraph 3, the
following terms are defined as follows: i) “Client” means a current or former
customer or client of the Company or any of its Subsidiaries with whom you have
had, or with whom persons you have supervised have had, substantive and
recurring personal contact during the Relevant Period. A former customer or
client means a customer or client for which the Company or any of its
Subsidiaries stopped providing all services within twelve months prior to the
date your Employment with your Employer ends. ii) “Products or Services” means
any products or services which are the same as, of the same kind as, of a
materially similar kind to, or competitive with, any products or



--------------------------------------------------------------------------------



 
[exhibit105032.jpg]
Information Classification: Company Internal services supplied or provided by
your Employer or Relevant Group Company and with which you were materially
concerned or connected within the Relevant Period. iii) “Person” means an
individual, a corporation, a limited liability company, an association, a
partnership, a limited liability partnership, an estate, a trust and any other
entity or organization (whether conducted on its own or as part of a wider
entity), other than your Employer, the Company or any of its Subsidiaries. iv)
“Relevant Group Company” means the Company and/or any Subsidiaries for which you
have performed services or in respect of which you have had operational or
managerial responsibility at any time during the Relevant Period. v) “Relevant
Period” means the period of 24 months immediately before the date of termination
of your Employment, or (where such provision is applied) the date of
commencement of any period of complete leave of absence pursuant to Paragraph
3(a)(ii). vi) “Restricted Territory” means any area or territory: (1) in which
you worked during the Relevant Period; and/or (2) in relation to which you were
responsible for, or materially involved in, the supply of Products or Services
in the Relevant Period. vii) “Subsidiaries” means any entity controlling,
controlled by or under common control with the Company, including direct and
indirect subsidiaries. c) Enforcement. You acknowledge and agree that the
promises contained Paragraph 3 are necessary to the protection of the legitimate
business interests of your Employer, the Company and its Subsidiaries, including
without limitation its and their confidential information, trade secrets and
goodwill, and are material and integral to the undertakings of the Company under
this Award to which this Addendum is appended. You further agree that one or
more of your Employer, the Company and its Subsidiaries will be irreparably
harmed in the event you do not perform such provisions in accordance with their
specific terms or otherwise breach the promises made herein. Accordingly, your
Employer, the Company and any of its Subsidiaries shall each be entitled to
preliminary or permanent injunctive or other equitable relief or remedy without
the need to post bond, and to recover its or their reasonable attorney’s fees
and costs incurred in securing such relief, in addition to, and not in lieu of,
any other relief or remedy at law to which it or they may be entitled, including
the immediate forfeiture of any as-yet unvested portion of the Award. d) No
Waiver. No delay by your Employer, the Company or any of its Subsidiaries in
exercising any right under this Addendum shall operate as a waiver of that right
or of any other right. Any waiver or consent as to any of the provisions herein
provided by your Employer, the Company or any of its Subsidiaries must be in
writing, is effective only in that instance, and may not be construed as a
broader waiver of rights or as a bar to enforcement of the provision(s) at issue
on any other occasion. e) Relationship to Other Agreements. This Addendum
supplements and does not limit, amend or replace any other obligations you may
have under applicable law or any other agreement or understanding you may have
with your Employer, the Company or any of its Subsidiaries or pursuant to the
applicable policies of any of them, whether such additional obligations have
been agreed to in the past, or are agreed to in the future. f) Interpretation of
Business Protections. The agreements made by you in Paragraph



--------------------------------------------------------------------------------



 
[exhibit105033.jpg]
Information Classification: Company Internal 3(a)above shall be construed and
interpreted in any judicial or other adjudicatory proceeding to permit their
enforcement to the maximum extent permitted by law, and each of the provisions
to this Addendum is severable and independently enforceable without reference to
the enforcement of any other provision. Consistent with the Restraint of Trade
Act 1976 (NSW), if any restriction set forth in this Paragraph 3 is found by any
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable. g) Assignment. Except as provided otherwise herein, this Addendum
shall be binding upon and inure to the benefit of both parties and their
respective successors and assigns, including any person or entity which acquires
the Company or its assets or business; provided, however, that your obligations
are personal and may not be assigned by you. h) Electronic Acceptance. By
accepting this Award electronically, you will be deemed to have acknowledged and
agreed that you are bound by the terms of this Addendum, and it shall be deemed
to have been accepted by the Company. i) Notification Requirement. During the
period of restriction under Paragraph 3(a) above and for a further 45 days after
that period of restriction has expired, you shall give notice to the Company of
each new business activity you plan to undertake, at least 5 business days prior
to beginning any such activity. Such notice shall state the name and address of
the Person for whom such activity is undertaken and the nature of your business
relationship(s) and position(s) with such Person. You shall provide the Company
with such other pertinent information concerning such business activity as the
Company may reasonably request in order to determine your continued compliance
with your obligations under this Addendum. C. CANADA
______________________________________________________________________ 1. Use of
English Language. The following provision will apply if you are a resident of
Quebec: You acknowledge and agree that it is your express wish that the
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English. In French: Vous reconnaissez et consentez que c’est
votre souhait exprès qui cet accord, de même que tous documents, toutes
notifications et tous procédés légaux est entré dans, donné ou instituté
conformément ci-annexé ou relatant directement ou indirectement ci-annexé, est
formulé dans l’anglais. Une version française de cet Accord peut être consultée
sur l’intranet.



--------------------------------------------------------------------------------



 
[exhibit105034.jpg]
Information Classification: Company Internal D. FRANCE
______________________________________________________________________ 1. French
Language Version. You may obtain a copy the Agreement in French on the Fidelity
Website. In French: Une version française de cet Accord peut être consultée sur
l’intranet. E. HONG KONG
______________________________________________________________________ 1.
IMPORTANT NOTICE. WARNING: The contents of the Agreement, this Countries
Addendum, the Plan, and all other materials pertaining to this Award and/or the
Plan have not been reviewed by any regulatory authority in Hong Kong. You are
hereby advised to exercise caution in relation to the offer thereunder. If you
have any doubts about any of the contents of the aforesaid materials, you should
obtain independent professional advice. 2. Nature of the Plan. The Company
specifically intends that the Plan will not be treated as an occupational
retirement scheme for purposes of the Occupational Retirement Schemes Ordinance
(“ORSO”). To the extent any court, tribunal or legal/regulatory body in Hong
Kong determines that the Plan constitutes an occupational retirement scheme for
the purposes of ORSO, the grant of Awards shall be null and void. 3. Award
Benefits Are Not Wages. This Award does not form part of your wages for purposes
of calculating any statutory or contractual payments under Hong Kong Law. 4.
Non-Compete. In consideration of your receipt of this Award, you expressly agree
to comply with the terms and conditions below at any time that you hold the
title of Managing Director or higher, without regard to whether or not any
amount has been forfeited, paid, delivered or repaid, under this Award at any
time, including the time you separate from service with your Employer, the
Company and its Subsidiaries. It is a condition of this Award that, if you fail
to comply with the terms and conditions below, then the Company may in its
absolute discretion determine that any or all of the amounts remaining to be
paid under this Award should be forfeited. All terms used herein shall have the
meaning given to them in the Plan or this Award, except as otherwise expressly
provided herein. 5. Non-Competition.



--------------------------------------------------------------------------------



 
[exhibit105035.jpg]
Information Classification: Company Internal (a) During your Employment and for
the 6 months following its termination for any reason, you will not within the
Restricted Territory, directly or indirectly, whether as owner, director,
partner, investor, consultant, agent, employee, co-venturer or otherwise and
whether alone or in conjunction with or on behalf of any other person: (i)
become engaged, employed, concerned or interested in or provide technical,
commercial or professional advice to, any Person which supplies or provides (or
intends to supply or provide) Products or Services in competition with such
parts of the business of the Employer or any Relevant Group Company with which
you were materially engaged or involved or for which you were responsible during
the Relevant Period; (ii) compete with your Employer or any Relevant Group
Company, or undertake any planning for any business competitive with the
business of your Employer or any Relevant Group Company; (iii) engage in any
manner in any activity that is directly or indirectly competitive or potentially
competitive with the business of your Employer, or any Relevant Group Company as
conducted or under consideration during the Relevant Period and further agree
not to work or provide services, in any capacity, whether as an employee,
independent contractor or otherwise, whether with or without compensation, to
any Person who is engaged in any business that is competitive with the business
of your Employer or any Relevant Group Company, as conducted or in planning
during the Relevant Period. (iv) Nothing in this Paragraph (a) shall prevent
your passive ownership of two percent (2%) or less of the equity securities of
any publicly traded company. (b) Definitions. For the purpose of this Countries
Addendum, the following terms are defined as follows: (i) “Person” means an
individual, a corporation, a limited liability company, an association, a
partnership, an estate, a trust and any other entity or organization (whether
conducted on its own or as part of a wider entity), other than your Employer,
the Company or any of its Subsidiaries. (ii) “Relevant Group Company” means the
Company and/or any Subsidiaries for which you have performed services or in
respect of which you have had operational or managerial responsibility at any
time during the Relevant Period. (iii) “Relevant Period” means the period of 24
months immediately before the date of termination of your Employment, or (where
such provision is applied) the date of commencement of any period of complete
leave of absence pursuant to Paragraph 4(a)(ii). (iv) “Restricted Territory”
means any area or territory: (1) in which you worked during the Relevant Period;
and/or (2) in relation to which you were responsible for, or materially involved
in, the supply of Products or Services in the Relevant Period. (v)
“Subsidiaries” means any entity controlling, controlled by or under common
control with the Company, including direct and indirect subsidiaries. (c)
Enforcement. You acknowledge and agree that the promises contained in this



--------------------------------------------------------------------------------



 
[exhibit105036.jpg]
Information Classification: Company Internal Countries Addendum are necessary to
the protection of the legitimate business interests of your Employer, the
Company and its Subsidiaries, including without limitation its and their
confidential information, trade secrets and good will, and are material and
integral to the undertakings of the Company under this Award to which this
Countries Addendum is appended. You further agree that one or more of your
Employer, the Company and its Subsidiaries will be irreparably harmed in the
event you do not perform such provisions in accordance with their specific terms
or otherwise breach the promises made herein. Accordingly, your Employer, the
Company and any of its Subsidiaries shall each be entitled to preliminary or
permanent injunctive or other equitable relief or remedy without the need to
post bond, and to recover its or their reasonable attorney’s fees and costs
incurred in securing such relief, in addition to, and not in lieu of, any other
relief or remedy at law to which it or they may be entitled, including the
immediate forfeiture of any as-yet unvested portion of this Award. You further
agree that, the periods of restriction contained in this Countries Addendum
shall be tolled, and shall not run, during any period in which you are in
violation of the terms of this Countries Addendum, so that your Employer, the
Company and its Subsidiaries shall have the full protection of the periods
agreed to herein. (d) No Waiver. No delay by your Employer, the Company or any
of its Subsidiaries in exercising any right under this Countries Addendum shall
operate as a waiver of that right or of any other right. Any waiver or consent
as to any of the provisions herein provided by your Employer, the Company or any
of its Subsidiaries must be in writing, is effective only in that instance, and
may not be construed as a broader waiver of rights or as a bar to enforcement of
the provision(s) at issue on any other occasion. (e) Relationship to Other
Agreements. This Addendum supplements and does not limit, amend or replace any
other obligations you may have under applicable law or any other agreement or
understanding you may have with your Employer, the Company or any of its
Subsidiaries or pursuant to the applicable policies of any of them, whether such
additional obligations have been agreed to in the past, or are agreed to in the
future. (f) Interpretation of Business Protections. The agreements made by you
in Paragraph 4(a) above shall be construed and interpreted in any judicial or
other adjudicatory proceeding to permit their enforcement to the maximum extent
permitted by law, and each of the provisions to this Countries Addendum is
severable and independently enforceable without reference to the enforcement of
any other provision. If any restriction set forth in this Countries Addendum is
found by any court of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it shall be interpreted to extend only over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable. (g) Assignment. Except as provided otherwise herein, this
Countries Addendum shall be binding upon and inure to the benefit of both
parties and their respective successors and assigns, including any person or
entity which acquires the Company or its assets or business; provided, however,
that your obligations are personal and may not be assigned by you. (h)
Electronic Acceptance. By accepting this Award electronically, you will be
deemed to have acknowledged and agreed that you are bound by the terms of this
Countries Addendum, and it shall be deemed to have been accepted by your
Employer and the Company. (i) Notification Requirement. Until 45 days after the
period of restriction under Paragraph (a) expires, you shall give notice to your
Employer of each new business activity you plan to undertake, at least 5
business days prior to beginning any such activity. Such



--------------------------------------------------------------------------------



 
[exhibit105037.jpg]
Information Classification: Company Internal notice shall state the name and
address of the Person for whom such activity is undertaken and the nature of
your business relationship(s) and position(s) with such Person. You shall
provide your Employer with such other pertinent information concerning such
business activity as your Employer or the Company may reasonably request in
order to determine your continued compliance with your obligations under this
Countries Addendum. F. IRELAND
______________________________________________________________________ In
consideration of your receipt of this Award, you expressly agree to comply with
the terms and conditions below at any time that you hold the title of Managing
Director or higher, without regard to whether or not any amount has been
forfeited, paid, delivered or repaid, under this Award at any time, including
the time you separate from service with your Employer, the Company and its
Subsidiaries. Your failure to comply with the terms and conditions below may
result in the sole determination of the Company in the forfeiture of any or all
of the amounts remaining to be paid under this Award. All terms and defined
terms used herein shall have the meaning given to them in the Plan or this
Award, except as otherwise expressly provided herein. 1. Non-Competition. (a)
During your Employment and for the six (6) months following its termination for
any reason, you will not, directly or indirectly, whether as owner, partner,
investor, consultant, agent, employee, co-venturer or otherwise, compete with
your Employer, the Company or any of its Subsidiaries within the island of
Ireland or the United Kingdom, or undertake any planning for any business
competitive with the business of your Employer, the Company or any of its
Subsidiaries. Specifically, but without limiting the foregoing, you agree not to
engage in any manner in any activity that is directly or indirectly competitive
or potentially competitive with the business of your Employer, the Company or
any of its Subsidiaries as conducted or under consideration at any time during
your Employment and further agree not to work or provide services, in any
capacity, whether as an employee, independent contractor or otherwise, whether
with or without compensation, to any Person who is engaged in any business that
is competitive with the business of your Employer, the Company or any of its
Subsidiaries for which you have provided services, as conducted or in planning
during your Employment. The foregoing, however, shall not prevent your passive
ownership of two percent (2%) or less of the equity securities of any publicly
traded company. 2. Definitions. For the purpose of this Countries Addendum, the
following terms are defined as follows: (a) “Person” means an individual, a
corporation, a limited liability company, an association, a partnership, an
estate, a trust and any other entity or organization, other than your Employer,
the Company or any of its Subsidiaries. (b) “Subsidiaries” means any entity
controlling, controlled by or under common control with the Company, including
direct and indirect subsidiaries and has the meaning assigned to such by section
7 of the Companies Act 2014.



--------------------------------------------------------------------------------



 
[exhibit105038.jpg]
Information Classification: Company Internal 3. Enforcement. You acknowledge and
agree that the promises contained in this Countries Addendum are necessary to
the protection of the legitimate business interests of your Employer, the
Company and its Subsidiaries, including without limitation its and their
Confidential Information, trade secrets and good will, and are material and
integral to the undertakings of the Company under this Award to which this
Countries Addendum is appended. You further agree that one or more of your
Employer, the Company and its Subsidiaries will be irreparably harmed in the
event you do not perform such provisions in accordance with their specific terms
or otherwise breach the promises made herein. Accordingly, your Employer, the
Company and any of its Subsidiaries shall each be entitled to preliminary or
permanent injunctive or other equitable relief or remedy without the need to
post bond, and to recover its or their reasonable attorney’s/legal fees and
costs incurred in securing such relief, in addition to, and not in lieu of, any
other relief or remedy at law to which it or they may be entitled, including the
immediate forfeiture of any as-yet unvested portion of the Award. You further
agree that, the periods of restriction contained in this Countries Addendum
shall be tolled, and shall not run, during any period in which you are in
violation of the terms of this Countries Addendum, so that your Employer, the
Company and its Subsidiaries shall have the full protection of the periods
agreed to herein. 4. No Waiver. No delay by your Employer, the Company or any of
its Subsidiaries in exercising any right under this Countries Addendum shall
operate as a waiver of that right or of any other right. Any waiver or consent
as to any of the provisions herein provided by your Employer, the Company or any
of its Subsidiaries must be in writing, is effective only in that instance, and
may not be construed as a broader waiver of rights or as a bar to enforcement of
the provision(s) at issue on any other occasion. 5. Relationship to Other
Agreements. This Addendum supplements and does not limit, amend or replace any
other obligations you may have under applicable law or any other agreement or
understanding you may have with your Employer, the Company or any of its
Subsidiaries or pursuant to the applicable policies of any of them, whether such
additional obligations have been agreed to in the past, or are agreed to in the
future. 6. Interpretation of Business Protections. The agreements made by you in
Paragraph 1 above shall be construed and interpreted in any judicial or other
adjudicatory proceeding to permit their enforcement to the maximum extent
permitted by law, and each of the provisions to this Countries Addendum is
severable and independently enforceable without reference to the enforcement of
any other provision. If any restriction set forth in this Countries Addendum is
found by any court of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it shall be interpreted to extend only over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable. 7. Assignment. Except as provided otherwise herein, this
Countries Addendum shall be binding upon and inure to the benefit of both
parties and their respective successors and assigns, including any person or
entity which acquires the Company or its assets or business; provided, however,
that your obligations are personal and may not be assigned by you. 8. Electronic
Acceptance. By accepting this Award electronically, you will be deemed to have
acknowledged and agreed that you are bound by the terms of this Countries
Addendum, and it shall be deemed to have been accepted by the Company. 9.
Notification Requirement. Until 45 days after the period of restriction under
Paragraph 1 expires, you shall give notice to the Company of each new business
activity you plan to undertake, at least 5 business days prior to beginning any
such activity. Such notice



--------------------------------------------------------------------------------



 
[exhibit105039.jpg]
Information Classification: Company Internal shall state the name and address of
the Person for whom such activity is undertaken and the nature of your business
relationship(s) and position(s) with such Person. You shall provide the Company
with such other pertinent information concerning such business activity as the
Company may reasonably request in order to determine your continued compliance
with your obligations under this Countries Addendum. G. LUXEMBOURG
______________________________________________________________________ In
consideration of your receipt of this Award, you expressly agree to comply with
the terms and conditions below at any time that you hold the title of Managing
Director or higher, without regard to whether or not any amount has been
forfeited, paid, delivered or repaid, under this Award at any time, including
the time you separate from service with your Employer, the Company and its
Subsidiaries. Your failure to comply with the terms and conditions below may
result in the sole determination of the Company in the forfeiture of any or all
of the amounts remaining to be paid under this Award. All terms used herein
shall have the meaning given to them in the Plan or this Award, except as
otherwise expressly provided herein. 1. Non-Competition. (a) During your
Employment you will not, directly or indirectly, whether as owner, partner,
investor, consultant, agent, co-venturer or otherwise, compete with your
Employer, the Company or any of its Subsidiaries in any geographic area in which
it or they do business, or undertake any planning for any business competitive
with the business of your Employer, the Company or any of its Subsidiaries.
Specifically, but without limiting the foregoing, you agree not to engage in any
manner in any activity that is directly or indirectly competitive or potentially
competitive with the business of your Employer, the Company or any of its
Subsidiaries as conducted or under consideration at any time during your
Employment and further agree not to work or provide services, in any capacity,
whether as an employee, independent contractor or otherwise, whether with or
without compensation, to any Person who is engaged in any business that is
competitive with the business of your Employer, the Company or any of its
Subsidiaries for which you have provided services, as conducted or in planning
during your Employment. The foregoing, however, shall not prevent your passive
ownership of two percent (2%) or less of the equity securities of any publicly
traded company. (b) For the 6 months after you leave the company, whatever the
reason, you will not, directly or indirectly, as a self-employed person whether
as owner, co-venturer or otherwise, compete with your Employer, the Company or
any of its Subsidiaries in any geographic area in which it or they do business,
or undertake any planning for any business competitive with the business of your
Employer, the Company or any of its Subsidiaries, this area being in any case
limited to the Grand-Duchy of Luxembourg. Specifically, but without limiting the
foregoing, you agree not to engage in any manner as a self-employed person in
any activity that is directly or indirectly competitive or potentially
competitive with the business of your Employer, the Company or any of its
Subsidiaries as conducted or under consideration at any time during your
Employment. The foregoing, however, shall not prevent your passive ownership of
two percent (2%) or less of the equity securities of any publicly traded
company. 2. Definitions. For the purpose of this Countries Addendum, the
following terms are defined as follows:



--------------------------------------------------------------------------------



 
[exhibit105040.jpg]
Information Classification: Company Internal (a) “Person” means an individual, a
corporation, a limited liability company, an association, a partnership, an
estate, a trust and any other entity or organization, other than your Employer,
the Company or any of its Subsidiaries. (b) “Subsidiaries” means any entity
controlling, controlled by or under common control with the Company, including
direct and indirect subsidiaries. 3. Enforcement. You acknowledge and agree that
the promises contained in this Countries Addendum are necessary to the
protection of the legitimate business interests of your Employer, the Company
and its Subsidiaries, including without limitation its and their confidential
information, trade secrets and good will, and are material and integral to the
undertakings of the Company under this Award to which this Countries Addendum is
appended. You further agree that one or more of your Employer, the Company and
its Subsidiaries will be irreparably harmed in the event you do not perform such
provisions in accordance with their specific terms or otherwise breach the
promises made herein. Accordingly, your Employer, the Company and any of its
Subsidiaries shall each be entitled to preliminary or permanent injunctive or
other equitable relief or remedy without the need to post bond, and to recover
its or their reasonable attorney’s fees and costs incurred in securing such
relief, in addition to, and not in lieu of, any other relief or remedy at law to
which it or they may be entitled, including the immediate forfeiture of any
as-yet unvested portion of the Award. 4. No Waiver. No delay by your Employer,
the Company or any of its Subsidiaries in exercising any right under this
Countries Addendum shall operate as a waiver of that right or of any other
right. Any waiver or consent as to any of the provisions herein provided by your
Employer, the Company or any of its Subsidiaries must be in writing, is
effective only in that instance, and may not be construed as a broader waiver of
rights or as a bar to enforcement of the provision(s) at issue on any other
occasion. 5. Relationship to Other Agreements. This Addendum supplements and
does not limit, amend or replace any other obligations you may have under
applicable law or any other agreement or understanding you may have with your
Employer, the Company or any of its Subsidiaries or pursuant to the applicable
policies of any of them, whether such additional obligations have been agreed to
in the past, or are agreed to in the future. 6. Interpretation of Business
Protections. The agreements made by you in Paragraph 1 above shall be construed
and interpreted in any judicial or other adjudicatory proceeding to permit their
enforcement to the maximum extent permitted by law, and each of the provisions
to this Countries Addendum is severable and independently enforceable without
reference to the enforcement of any other provision. If any restriction set
forth in this Countries Addendum is found by any court of competent jurisdiction
to be unenforceable because it extends for too long a period of time or over too
great a range of activities or in too broad a geographic area, it shall be
interpreted to extend only over the maximum period of time, range of activities
or geographic area as to which it may be enforceable. 7. Assignment. Except as
provided otherwise herein, this Countries Addendum shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any person or entity which acquires the Company or its assets
or business; provided, however, that your obligations are personal and may not
be assigned by you. 8. Electronic Acceptance. By accepting this Award
electronically, you will be deemed to have acknowledged and agreed that you are
bound by the terms of this Countries Addendum, and it shall be deemed to have
been accepted by the Company. 9. Notification Requirement. Until 45 days after
the period of restriction under



--------------------------------------------------------------------------------



 
[exhibit105041.jpg]
Information Classification: Company Internal Paragraph 1 expires, you shall give
notice to the Company of each new business activity you plan to undertake, at
least 5 business days prior to beginning any such activity. Such notice shall
state the name and address of the Person for whom such activity is undertaken
and the nature of your business relationship(s) and position(s) with such
Person. You shall provide the Company with such other pertinent information
concerning such business activity as the Company may reasonably request in order
to determine your continued compliance with your obligations under this
Countries Addendum. H. NETHERLANDS
______________________________________________________________________ 1. Waiver
of Termination Rights. As a condition to the grant of this Award, you hereby
waive any and all rights to compensation or damages as a result of the
termination of Employment with the Company and the Subsidiary that employs you
in the Netherlands for any reason whatsoever, insofar as those rights result or
may result from (a) the loss or diminution in value of such rights or
entitlements under the Plan, or (b) your ceasing to have rights under, or
ceasing to be entitled to any awards under the Plan as a result of such
termination. I. SOUTH KOREA
______________________________________________________________________ 1.
Consent to Collection/Processing/Transfer of Personal Data. The following
provision shall replace Section 12 of the Agreement in its entirety: Pursuant to
applicable personal data protection laws, the Company hereby notifies you of the
following in relation to your personal data and the collection, use, processing
and transfer of such data in relation to the Company’s grant of the Award and
your participation in the Plan. The collection, use, processing and transfer of
your personal data is necessary for the Company’s administration of the Plan and
your participation in the Plan, and although you have the right to deny or
object to the collection, use, processing and transfer of personal data, your
denial and/or objection to the collection, processing and transfer of personal
data may affect your participation in the Plan. As such, you voluntarily
acknowledge and consent (where required under applicable law) to the collection,
use, processing and transfer of personal data as described herein. The Company
shall retain and use your personal data until the purpose of this collection and
use of your personal data is accomplished and shall promptly destroy your
personal data thereafter. The Company holds certain personal information about
you, including your name, home address, e-mail address, telephone number, date
of birth, social security number (resident registration number), passport
number, or other employee identification number, salary, nationality, job title,
any shares of common stock or directorships held in the Company, details of all
awards or any other entitlement to shares of common stock awarded, canceled,
purchased, vested, unvested or outstanding in your favor, for the purpose of
managing and administering the Plan (“Data”). The Data may be provided by you or
collected, where lawful, from third parties, and the Company will process the
Data for the exclusive purpose of implementing, administering and managing your
participation in the Plan. The Data processing will take place through
electronic and non-electronic means according to logics and procedures strictly
correlated to the purposes for which Data are collected and with confidentiality
and



--------------------------------------------------------------------------------



 
[exhibit105042.jpg]
Information Classification: Company Internal security provisions as set forth by
applicable laws and regulations in your country of residence (and country of
Employment, if different). Data processing operations will be performed
minimizing the use of personal and identification data when such operations are
unnecessary for the processing purposes sought. Data will be accessible within
the Company’s organization only by those persons requiring access for purposes
of the implementation, administration and operation of the Plan and for your
participation in the Plan. The Company will transfer Data internally as
necessary for the purpose of implementation, administration and management of
your participation in the Plan, and the Company may further transfer Data to the
Award Administrator (currently Fidelity Plan Services) and any other third
parties assisting the Company in the implementation, administration and
management of the Plan. The third party recipients of Data may be any affiliates
of the Company and / or the Award Administrator or any successor or any other
third party that the Company or Award Administrator (or its successor) may
engage to assist with the implementation, administration and management of the
Plan from time to time. These recipients may be located in the European Economic
Area, or elsewhere throughout the world, such as the United States. You hereby
authorize (where required under applicable law) them to receive, possess, use,
retain and transfer the Data, in electronic or other form, for purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan. Such third parties to which the Company will
transfer your personal data shall retain and use your personal data until the
purpose of the collection and use of your personal data is accomplished and
shall promptly destroy your personal data thereafter. The Company and any third
party recipient of the Data will use, process and store the Data only to the
extent they are necessary for the purposes described above. You may, at any
time, exercise your rights provided under applicable personal data protection
laws, which may include the right to (a) obtain confirmation as to the existence
of the Data, (b) verify the content, origin and accuracy of the Data, (c)
request the integration, update, amendment, deletion, or blockage (for breach of
applicable laws) of the Data, (d) to oppose, for legal reasons, the collection,
processing or transfer of the Data which is not necessary or required for the
implementation, administration and/or operation of the Plan and your
participation in the Plan, and (e) withdraw your consent to the collection,
processing or transfer of Data as provided hereunder (in which case, your Award
will be null and void). You may seek to exercise these rights by contacting your
local Human Resources manager or the Award Administrator. BY ELECTRONICALLY
ACCEPTING THE AGREEMENT AND THIS COUNTRIES ADDENDUM: 1) I AGREE TO THE
COLLECTION, USE, PROCESSING AND TRANSFER OF MY PERSONAL DATA. 2) I AGREE TO THE
PROCESSING OF MY UNIQUE IDENTIFYING INFORMATION (RESIDENT REGISTRATION NUMBER).
3) I AGREE TO THE PROVISION OF MY PERSONAL DATA TO A THIRD PARTY AND TRANSFER OF
MY PERSONAL DATA OVERSEAS.



--------------------------------------------------------------------------------



 
[exhibit105043.jpg]
Information Classification: Company Internal L. UNITED KINGDOM
______________________________________________________________________ 1. Income
Tax and Social Insurance Contribution Withholding. Without limitation to Section
6 of the Agreement, you hereby agree that you are liable for all Tax-Related
Items and hereby consent to pay all such Tax-Related Items, as and when
requested by the Company and or your Employer (if different) or by HM Revenue &
Customs (“HMRC”) (or any other tax authority or any other relevant authority).
You also hereby agree to indemnify and keep indemnified the Company and your
Employer (if different) against any Tax-Related Items that they are required to
pay or withhold on your behalf or have paid or will pay to HMRC (or any other
tax authority or any other relevant authority). 2. Exclusion of Claim. You
acknowledge and agree that you will have no entitlement to compensation or
damages insofar as such entitlement arises or may arise from your ceasing to
have rights under or to be entitled to an Award, whether or not as a result of
such termination, (whether such termination is in breach of contract or
otherwise), or from the loss or diminution in value of the Award. Upon the grant
of your Award, you shall be deemed irrevocably to have waived any such
entitlement. 3. Non-Compete. In consideration of your receipt of this Award, you
expressly agree to comply with the terms and conditions below at any time that
you hold the title of Managing Director or higher (and, where specified,
following termination of your Employment where you held the title of Managing
Director or higher immediately prior to such termination), without regard to
whether or not any amount has been forfeited, paid, delivered or repaid, under
this Award at any time, including the time you separate from service with your
Employer, the Company and its Subsidiaries. It is a condition of this Award
that, if you fail to comply with the terms and conditions below, then the
Company may in its absolute discretion determine that any or all of the amounts
remaining to be paid under this Award should be forfeited. All terms used herein
shall have the meaning given to them in the Plan or the Award, except as
otherwise expressly provided herein. (a) Non-Competition. (i) During your
Employment and for the six (6) months following its termination for any reason,
you will not within the Restricted Territory, directly or indirectly, whether as
owner, director, partner, investor, consultant, agent, employee, co-venturer or
otherwise and whether alone or in conjunction with or on behalf of any other
person: (1) become engaged, employed, concerned or interested in or provide
technical, commercial or professional advice to, any Person which supplies or
provides (or intends to supply or provide) Products or Services in competition
with such parts of the business of the Employer or any Relevant Group Company
with which you were materially engaged or involved or for which you were
responsible during the Relevant Period; (2) compete with your Employer or any
Relevant Group Company, or undertake any planning for any business competitive
with the business of your Employer or any Relevant Group Company; (3) engage in
any manner in any activity that is directly or indirectly competitive or
potentially competitive with the business of your Employer, or any Relevant
Group Company as conducted or under consideration during the



--------------------------------------------------------------------------------



 
[exhibit105044.jpg]
Information Classification: Company Internal Relevant Period and further agree
not to work or provide services, in any capacity, whether as an employee,
independent contractor or otherwise, whether with or without compensation, to
any Person who is engaged in any business that is competitive with the business
of your Employer or any Relevant Group Company, as conducted or in planning
during the Relevant Period. (ii) Nothing in this Paragraph (a) shall prevent
your ownership for investment purposes only of shares or other securities of two
percent (2%) or less of the total issued capital of any company whether or not
its securities are publicly traded. (b) Definitions. For the purpose of this
Countries Addendum, the following terms are defined as follows: (i) “Client”
means a customer or client of the Company or any of its Subsidiaries with whom
you have had, or with whom persons you have supervised have had, substantive and
recurring personal contact during the Relevant Period. (ii) “Products or
Services” means any products or services which are of the same kind as, of a
materially similar kind to, or competitive with, any products or services
supplied or provided by your Employer or Relevant Group Company and with which
you were materially concerned or connected within the Relevant Period. (iii)
“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, a limited liability partnership, an estate, a trust
and any other entity or organization (whether conducted on its own or as part of
a wider entity), other than your Employer, the Company or any of its
Subsidiaries. (iv) “Relevant Group Company” means the Company and/or any
Subsidiaries for which you have performed services or in respect of which you
have had operational or managerial responsibility at any time during the
Relevant Period. (v) “Relevant Period” means the period of 24 months immediately
before the date of termination of your Employment, or (where such provision is
applied) the date of commencement of any period of complete leave of absence
pursuant to Paragraph 3(a)(ii). (vi) “Restricted Territory” means any area or
territory: (1) in which you worked during the Relevant Period; and/or (2) in
relation to which you were responsible for, or materially involved in, the
supply of Products or Services in the Relevant Period. (vii) “Subsidiaries”
means any entity controlling, controlled by or under common control with the
Company, including direct and indirect subsidiaries. (c) Enforcement. You
acknowledge and agree that the promises contained in this Countries Addendum are
necessary to the protection of the legitimate business interests of your
Employer, the Company and its Subsidiaries, including without limitation its and
their confidential information, trade secrets and goodwill, and are material and
integral to the undertakings of the Company under this Award to which this
Countries Addendum is appended. You further agree that one or more of your
employer, the Company and its Subsidiaries will be irreparably harmed in the
event you do not perform such provisions in accordance with their specific terms
or otherwise breach the promises made herein. Accordingly, your Employer, the
Company and any of its Subsidiaries shall each be entitled to preliminary or
permanent injunctive or other equitable relief or remedy without the need to



--------------------------------------------------------------------------------



 
[exhibit105045.jpg]
Information Classification: Company Internal post bond, and to recover its or
their reasonable attorney’s fees and costs incurred in securing such relief, in
addition to, and not in lieu of, any other relief or remedy at law to which it
or they may be entitled, including the immediate forfeiture of any as-yet
unvested portion of the Award. You further agree that, the periods of
restriction contained in this Countries Addendum shall be tolled, and shall not
run, during any period in which you are in violation of the terms of this
Countries Addendum, so that your Employer, the Company and its Subsidiaries
shall have the full protection of the periods agreed to herein. (d) No Waiver.
No delay by your Employer, the Company or any of its Subsidiaries in exercising
any right under this Countries Addendum shall operate as a waiver of that right
or of any other right. Any waiver or consent as to any of the provisions herein
provided by your Employer, the Company or any of its Subsidiaries must be in
writing, is effective only in that instance, and may not be construed as a
broader waiver of rights or as a bar to enforcement of the provision(s) at issue
on any other occasion. (e) Relationship to Other Agreements. This Addendum
supplements and does not limit, amend or replace any other obligations you may
have under applicable law or any other agreement or understanding you may have
with your Employer, the Company or any of its Subsidiaries or pursuant to the
applicable policies of any of them, whether such additional obligations have
been agreed to in the past, or are agreed to in the future. (f) Interpretation
of Business Protections. The agreements made by you in Paragraph (a) above shall
be construed and interpreted in any judicial or other adjudicatory proceeding to
permit their enforcement to the maximum extent permitted by law, and each of the
provisions to this Countries Addendum is severable and independently enforceable
without reference to the enforcement of any other provision. If any restriction
set forth in this Countries Addendum is found by any court of competent
jurisdiction to be unenforceable because it extends for too long a period of
time or over too great a range of activities or in too broad a geographic area,
it shall be interpreted to extend only over the maximum period of time, range of
activities or geographic area as to which it may be enforceable. (g) Assignment.
Except as provided otherwise herein, this Countries Addendum shall be binding
upon and inure to the benefit of both parties and their respective successors
and assigns, including any person or entity which acquires the Company or its
assets or business; provided, however, that your obligations are personal and
may not be assigned by you. (h) Electronic Acceptance. By accepting this Award
electronically, you will be deemed to have acknowledged and agreed that you are
bound by the terms of this Countries Addendum, and it shall be deemed to have
been accepted by the Company. (i) Notification Requirement. Until 45 days after
the period of restriction under this Paragraph 3 (a) expires, you shall give
notice to the Company of each new business activity you plan to undertake, at
least 5 business days prior to beginning any such activity. Such notice shall
state the name and address of the Person for whom such activity is undertaken
and the nature of your business relationship(s) and position(s) with such
Person. You shall provide the Company with such other pertinent information
concerning such business activity as the Company may reasonably request in order
to determine your continued compliance with your obligations under this
Countries Addendum. * * * * *



--------------------------------------------------------------------------------



 